Exhibit 10.2

EXECUTION COPY

GENERAL CONTINUING GUARANTY

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of July 13, 2011 is
executed and delivered by the Persons listed on the signature pages hereof under
the caption “Guarantor” and any additional entities acceding hereto
(collectively, jointly and severally, the “Guarantors” and each a “Guarantor”),
in favor of WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as agent for the below defined Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns, if any,
in such capacity, “Agent”), in light of the following:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Monotype Imaging Holdings Inc., a Delaware
corporation (“Parent”), Monotype Imaging Inc., a Delaware corporation
(“Borrower”), the Lenders party thereto, and Agent, the Lender Group is willing
to make certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof;

WHEREAS, each of the Guarantors are Affiliates or Subsidiaries of Borrower and,
as such, will benefit by virtue of the financial accommodations extended to
Borrower by the Lender Group; and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the loans and other financial
accommodations to Borrower pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the Lender Group to Borrower
pursuant to the Credit Agreement or the other Loan Documents, each Guarantor has
agreed to jointly and severally guaranty the Guarantied Obligations.

NOW, THEREFORE, in consideration of the foregoing, each Guarantor hereby agrees
with Agent as follows:

1. Definitions and Construction.

(a) Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement. The following
terms, as used in this Guaranty, shall have the following meanings:

“Agent” has the meaning set forth in the preamble to this Guaranty.

“Borrower” has the meaning set forth in the recitals to this Guaranty.

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

“Guarantied Obligations” means all of the Obligations (including any Bank
Product Obligations) now or hereafter existing, whether for principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), or otherwise, and any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agent, the Lenders or the Issuing
Lender (or any of them) in enforcing any rights under this Guaranty. Without
limiting the generality of the foregoing, Guarantied Obligations shall include
all amounts that constitute part of the Guarantied Obligations and would be owed
by the Borrower to the Agent, the Lenders or

 

-1-



--------------------------------------------------------------------------------

the Issuing Lender but for the fact that they are unenforceable or not
allowable, including due to the existence of a bankruptcy, reorganization, other
Insolvency Proceeding or similar proceeding involving Borrower or any other
guarantor.

“Guarantor” and “Guarantors” have the meanings set forth in the preamble to this
Guaranty.

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions
thereof (together with their respective successors and assigns).

“Parent” has the meaning set forth in the recitals to this Guaranty.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

(b) Construction. This Guaranty shall be interpreted and construed in accordance
with Section 1.4 of the Credit Agreement. The captions and headings are for
convenience of reference only and shall not affect the construction of this
Guaranty.

2. Guarantied Obligations. Each Guarantor hereby irrevocably and
unconditionally, jointly and severally, guaranties to Agent, for the benefit of
the Lender Group and the Bank Product Providers, as and for its own debt, until
the final payment in full thereof has been made, (a) the due and punctual
payment of the Guarantied Obligations, when and as the same shall become due and
payable, whether at maturity, pursuant to a mandatory prepayment requirement, by
acceleration, or otherwise; it being the intent of each Guarantor that the
guaranty set forth herein shall be a guaranty of payment and not a guaranty of
collection; and (b) the punctual and faithful performance, keeping, observance,
and fulfillment by Borrower of all of the agreements, conditions, covenants, and
obligations of Borrower contained in the Credit Agreement and under each of the
other Loan Documents.

3. Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty as to future
Guarantied Obligations. If such a revocation is effective notwithstanding the
foregoing waiver, each Guarantor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Agent, (b) no such revocation shall apply to any Guarantied Obligations in
existence on the date of receipt by Agent of such written notice (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Guarantied Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of the Lender Group in existence on the date of such revocation, (d) no payment
by any Guarantor, Borrower, or from any other source, prior to the date of
Agent’s receipt of written notice of such revocation shall reduce the maximum
obligation of such Guarantor hereunder, and (e) any payment by Borrower or from
any source other than the Guarantors subsequent to the date of such revocation
shall first be applied to that portion of the Guarantied Obligations as to which
the revocation is effective and which are not, therefore, guarantied hereunder,
and to the extent so applied shall not reduce the maximum obligation of the
Guarantors hereunder.

 

-2-



--------------------------------------------------------------------------------

4. Performance Under this Guaranty. In the event that Borrower fails to make any
payment of any Guarantied Obligations, on or prior to the due date thereof, or
if Borrower shall fail to perform, keep, observe, or fulfill any other
obligation referred to in clause (b) of Section 2 of this Guaranty in the manner
provided in the Credit Agreement or any other Loan Document, each Guarantor
immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.

5. Primary Obligations. This Guaranty is a primary and original obligation of
each Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Each Guarantor hereby agrees that it is directly, jointly and
severally with each other Guarantor, and any other guarantor of the Guarantied
Obligations, liable to Agent, for the benefit of the Lender Group and the Bank
Product Providers, that the obligations of each Guarantor hereunder are
independent of the obligations of Borrower, each other Guarantor, or any other
guarantor, and that a separate action may be brought against each Guarantor,
whether such action is brought against Borrower, any other Guarantor, or any
other guarantor or whether Borrower, any other Guarantor, or any other guarantor
is joined in such action. Each Guarantor hereby agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by any member of the Lender Group or any Bank Product Provider of
whatever remedies they may have against Borrower, any other Guarantor, or any
other guarantor, or the enforcement of any lien or realization upon any security
by any member of the Lender Group or any Bank Product Provider. Each Guarantor
hereby agrees that any release which may be given by Agent to Borrower, any
other Guarantor, or any other guarantor, or with respect to any property or
asset subject to a Lien, shall not release such Guarantor. Each Guarantor
consents and agrees that no member of the Lender Group nor any Bank Product
Provider shall be under any obligation to marshal any property or assets of
Borrower, any other Guarantor, or any other guarantor in favor of such
Guarantor, or against or in payment of any or all of the Guarantied Obligations.

6. Waivers.

(a) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) notice of acceptance hereof; (ii) notice of any loans or other
financial accommodations made or extended under the Credit Agreement, or the
creation or existence of any Guarantied Obligations; (iii) notice of the amount
of the Guarantied Obligations, subject, however, to such Guarantor’s right to
make inquiry of Agent to ascertain the amount of the Guarantied Obligations at
any reasonable time; (iv) notice of any adverse change in the financial
condition of Borrower or of any other fact that might increase such Guarantor’s
risk hereunder; (v) notice of presentment for payment, demand, protest, and
notice thereof as to any instrument among the Loan Documents; (vi) notice of any
Default or Event of Default under any of the Loan Documents; and (vii) all other
notices (except if such notice is specifically required to be given to any
Guarantor under this Guaranty or any other Loan Documents to which any Guarantor
is a party) and demands to which any Guarantor might otherwise be entitled.

(b) To the fullest extent permitted by applicable law, each Guarantor hereby
waives the right by statute or otherwise to require any member of the Lender
Group or any Bank Product Provider, to institute suit against Borrower, any
other Guarantor or any other guarantor or to exhaust any rights and remedies
which any member of the Lender Group or any Bank Product Provider, has or may
have against Borrower or any other guarantor. In this regard, each Guarantor
agrees that it is bound to the payment of each and all Guarantied Obligations,
whether now existing or hereafter arising, as fully as if the Guarantied
Obligations were directly owing to Agent, the Lender Group, or the Bank Product
Providers, as applicable, by such Guarantor. Each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guarantied Obligations shall have been fully and finally
performed and indefeasibly paid in full in cash (or paid in the manner provided
in the applicable Loan Documents), to the extent of any such payment) of
Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower in respect thereof.

 

-3-



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by applicable law, each Guarantor hereby
waives, whether to the enforcement of this Guaranty or otherwise: (i) any right
to assert against any member of the Lender Group or any Bank Product Provider,
any defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against Borrower or any other
party liable to any member of the Lender Group or any Bank Product Provider;
(ii) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor; (iii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by any member of the Lender Group or
any Bank Product Provider including any defense based upon an impairment or
elimination of such Guarantor’s rights of subrogation, reimbursement,
contribution, or indemnity of such Guarantor against Borrower or other
guarantors or sureties; (iv) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement thereof, and any act
which shall defer or delay the operation of any statute of limitations
applicable to the Guarantied Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.

(d) Until the Guarantied Obligations have been paid in full in cash,
(i) each Guarantor hereby waives, postpones and agrees not to exercise any right
of subrogation such Guarantor has or may have as against Borrower with respect
to the Guarantied Obligations; (ii) each Guarantor hereby waives, postpones and
agrees not to exercise any right to proceed against Borrower or any other Person
now or hereafter liable on account of the Obligations for contribution,
indemnity, reimbursement, or any other similar rights (irrespective of whether
direct or indirect, liquidated or contingent); and (iii) each Guarantor hereby
waives, postpones and agrees not to exercise any right it may have to proceed or
to seek recourse against or with respect to any property or asset of Borrower or
any other Person now or hereafter liable on account of the Obligations.
Notwithstanding anything to the contrary contained in this Guaranty, each
Guarantor shall not exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and shall not proceed or seek
recourse against or with respect to any property or asset of, Borrower, any
other Guarantor, or any other guarantor (including after payment in full of the
Guaranteed Obligations) if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Stock of
Borrower, such other Guarantor, or such other guarantor whether pursuant to the
Security Agreement or otherwise.

(e) If any of the Guarantied Obligations or the obligations of any Guarantor
under this Guaranty at any time are secured by a mortgage or deed of trust upon
real property, any member of the Lender Group or any Bank Product Provider may
elect, in its sole discretion, upon a default with respect to the Guarantied
Obligations or the obligations of each Guarantor under this Guaranty, to
foreclose such mortgage or deed of trust judicially or nonjudicially in any
manner permitted by law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of such Guarantor hereunder. Each
Guarantor understands that (a) by virtue of the operation of antideficiency law
applicable to nonjudicial foreclosures, an election by any member of the Lender
Group or any Bank Product Provider to nonjudicially foreclose on such a mortgage
or deed of trust probably would have the effect of impairing or destroying
rights of subrogation, reimbursement, contribution, or indemnity of any
Guarantor against Borrower or other guarantors or sureties, and (b) absent the
waiver given by such Guarantor herein, such an election would estop any member
of the Lender Group and the Bank Product Providers from enforcing this Guaranty
against such Guarantor. Understanding the foregoing, and understanding that each
Guarantor is hereby relinquishing a defense to the enforceability of this
Guaranty, each Guarantor hereby waives any right to assert against any member of
the Lender Group or any Bank Product Provider any defense to the enforcement of
this Guaranty, whether denominated “estoppel” or otherwise, based on or arising
from an election by any member of the Lender Group or any Bank Product Provider
to nonjudicially foreclose on any such mortgage or deed of trust. Each Guarantor
understands that the effect of the foregoing waiver may be that such Guarantor
may have liability hereunder for amounts with respect to which such Guarantor
may be left without rights of subrogation, reimbursement, contribution, or
indemnity against Borrower, the other Guarantors, or other guarantors or
sureties. Guarantor also agrees that the “fair market value” provisions of
Section 580a of the California Code of Civil Procedure (and any similar law of
New York or any other applicable jurisdiction) shall have no applicability with
respect to the determination of Guarantor’s liability under this Guaranty.

 

-4-



--------------------------------------------------------------------------------

(f) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, each Guarantor waives all rights and defenses that such
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property. This means, among other things:

(i) Any member of the Lender Group or any Bank Product Provider may collect from
such Guarantor without first foreclosing on any real or personal property
collateral that may be pledged by such Guarantor, Borrower, the other
Guarantors, or any other guarantor.

(ii) If any member of the Lender Group or any Bank Product Provider forecloses
on any real property collateral that may be pledged by such Guarantor, Borrower,
the other Guarantors, or any other guarantor:

 

  (1) The amount of the Guarantied Obligations or any obligations of such
Guarantor in respect thereof may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 

  (2) Agent may collect from such Guarantor even if any member of the Lender
Group or any Bank Product Provider, by foreclosing on the real property
collateral, has destroyed any right such Guarantor may have to collect from
Borrower, or any other Guarantor, or any other guarantor.

This is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property. These rights and defenses are based upon Section 580a, 580b,
580d, or 726 of the California Code of Civil Procedure and any similar law of
New York or any other jurisdiction.

(g) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING
OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER GROUP OR ANY BANK
PRODUCT PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS, HAS
DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST
BORROWER BY THE OPERATION OF APPLICABLE LAW.

(h) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, each Guarantor hereby also agrees to the following
waivers:

(i) Agent’s right to enforce this Guaranty is absolute and is not contingent
upon the genuineness, validity or enforceability of the Guarantied Obligations
or any of the Loan Documents. Each Guarantor agrees that Agent’s rights under
this Guaranty shall be enforceable even if Borrower had no liability at the time
of execution of the Loan Documents or the Guarantied Obligations are
unenforceable in whole or in part, or Borrower ceases to be liable with respect
to all or any portion of the Guarantied Obligations.

(ii) Each Guarantor agrees that Agent’s rights under the Loan Documents will
remain enforceable even if the amount guaranteed hereunder is larger in amount
and more burdensome than that for which Borrower is responsible. The
enforceability of this Guaranty against each Guarantor shall continue until all
sums due under the Loan Documents have been paid in full and shall not be
limited or affected in any way by any impairment or any diminution or loss of
value of any security or collateral for Borrower’s obligations under the Loan
Documents, from whatever cause, the failure of any security interest in any such
security or collateral or any disability or other defense of Borrower, any other
Guarantor, or any other guarantor of Borrower’s obligations under any other Loan
Document, any pledgor of collateral for any person’s obligations to Agent or any
other person in connection with the Loan Documents.

 

-5-



--------------------------------------------------------------------------------

(iii) Guarantor waives the right to require Agent to (A) proceed against
Borrower, any other Guarantor, any guarantor of Borrower’s obligations under any
Loan Document, any other pledgor of collateral for any person’s obligations to
Agent or any other person in connection with the Guarantied Obligations,
(B) proceed against or exhaust any other security or collateral Agent may hold,
or (C) pursue any other right or remedy for Guarantor’s benefit, and agrees that
Agent may exercise its right under this Guaranty without taking any action
against Borrower, any other Guarantor, any other guarantor of Borrower’s
obligations under the Loan Documents, any pledgor of collateral for any person’s
obligations to Agent or any other person in connection with the Guarantied
Obligations, and without proceeding against or exhausting any security or
collateral Agent holds.

7. Releases. Each Guarantor consents and agrees that, without notice to or by
any Guarantor and without affecting or impairing the obligations of any
Guarantor hereunder, any member of the Lender Group or any Bank Product Provider
may, by action or inaction, compromise or settle, shorten or extend the Maturity
Date or any other period of duration or the time for the payment of the
Obligations, or discharge the performance of the Obligations, or may refuse to
enforce the Obligations, or otherwise elect not to enforce the Obligations, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the terms and provisions of the Credit Agreement or any of the other
Loan Documents or may grant other indulgences to Borrower, any other Guarantor,
or any other guarantor in respect thereof, or may amend or modify in any manner
and at any time (or from time to time) any one or more of the Obligations, the
Credit Agreement or any other Loan Document (including any increase or decrease
in the principal amount of any Obligations or the interest, fees or other
amounts that may accrue from time to time in respect thereof), or may, by action
or inaction, release or substitute the Borrower, any Guarantor, or any
guarantor, if any, of the Guarantied Obligations, or may enforce, exchange,
release, or waive, by action or inaction, any security for the Guarantied
Obligations or any other guaranty of the Guarantied Obligations, or any portion
thereof.

8. No Election. The Lender Group and the Bank Product Providers shall have the
right to seek recourse against each Guarantor to the fullest extent provided for
herein and no election by any member of the Lender Group or any Bank Product
Provider to proceed in one form of action or proceeding, or against any party,
or on any obligation, shall constitute a waiver of the Lender Group’s or any
Bank Product Provider’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group
or the Bank Product Providers, has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by the Lender Group or the Bank Product Providers under any document
or instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of any Guarantor under this Guaranty except to the extent that the
Guarantied Obligations have been paid in full in the manner provided in the
applicable Loan Documents or the Lender Group and the Bank Product Providers
finally and unconditionally shall have realized indefeasible payment in full of
the Guarantied Obligations by such action or proceeding.

9. Revival and Reinstatement. If the incurrence or payment of the Guarantied
Obligations or the obligations of any Guarantor under this Guaranty by such
Guarantor or the transfer by any Guarantor to Agent of any property of such
Guarantor should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of each
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

-6-



--------------------------------------------------------------------------------

10. Financial Condition of Borrower. Each Guarantor represents and warrants to
the Lender Group and the Bank Product Providers that it is currently informed of
the financial condition of Borrower and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Guarantied Obligations. Each Guarantor further represents and warrants to the
Lender Group and the Bank Product Providers that it has read and understands the
terms and conditions of the Credit Agreement and each other Loan Document. Each
Guarantor hereby covenants that it will continue to keep itself informed of
Borrower’s financial condition, the financial condition of other guarantors, if
any, and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Guarantied Obligations.

11. Payments; Application. All payments to be made hereunder by any Guarantor
shall be made in Dollars, in immediately available funds, and without deduction
(whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.

12. Attorneys Fees and Costs. Each Guarantor, jointly and severally, agrees to
pay, on demand, all reasonable attorneys fees and all other costs and expenses
constituting Lender Group Expense which may be incurred by Agent or the Lender
Group in connection with the enforcement of this Guaranty or in any way arising
out of, or consequential to, the protection, assertion, or enforcement of the
Guarantied Obligations (or any security therefor), irrespective of whether suit
is brought.

13. Notices. All notices and other communications hereunder to Agent shall be in
writing and shall be mailed, sent, or delivered in accordance Section 11 of the
Credit Agreement. All notices and other communications hereunder to each
Guarantor shall be in writing and shall be mailed, sent, or delivered in care of
Borrower in accordance with Section 11 of the Credit Agreement.

14. Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, or any other Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Credit Agreement, or any
other Loan Document, and those provided by law. No delay or omission by the
Lender Group or Agent on behalf thereof to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver thereof. No
failure on the part of the Lender Group or Agent on behalf thereof to exercise,
and no delay in exercising, any right under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Guaranty preclude any other or further exercise thereof or the exercise of any
other right.

15. Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.

16. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
among the Guarantors and the Lender Group pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by each Guarantor and Agent, on behalf of
the Lender Group. Any such alteration, amendment, modification, waiver, or
consent shall be effective only to the extent specified therein and for the
specific purpose for which given. No course of dealing and no delay or waiver of
any right or default under this Guaranty shall be deemed a waiver of any other,
similar or dissimilar, right or default or otherwise prejudice the rights and
remedies hereunder.

17. Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of the successors
and assigns of the Lender Group and the Bank Product Providers; provided,
however, no Guarantor may assign this Guaranty or delegate any of its duties
hereunder without Agent’s prior written consent and any unconsented to
assignment shall be absolutely null and void. In the event of any assignment,
participation, or other transfer of rights by the Lender Group or

 

-7-



--------------------------------------------------------------------------------

the Bank Product Providers, the rights and benefits herein conferred upon the
Lender Group and the Bank Product Providers shall automatically extend to and be
vested in such permitted assignee or other permitted transferee.

18. No Third Party Beneficiary. This Guaranty is solely for the benefit of each
member of the Lender Group, each Bank Product Provider, and each of their
successors and assigns and may not be relied on by any other Person.

19. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GUARANTOR AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 19.

EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

-8-



--------------------------------------------------------------------------------

20. Counterparts; Telefacsimile Execution. This Guaranty may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Guaranty. Delivery of an executed counterpart of this Guaranty by telefacsimile
shall be equally as effective as delivery of an original executed counterpart of
this Guaranty. Any party delivering an executed counterpart of this Guaranty by
telefacsimile also shall deliver an original executed counterpart of this
Guaranty but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Guaranty.

21. Agreement to be Bound. Each Guarantor hereby agrees to be bound by each and
all of the terms and provisions of the Credit Agreement applicable to such
Guarantor. Without limiting the generality of the foregoing, by its execution
and delivery of this Guaranty, each Guarantor hereby: (a) makes to the Lender
Group each of the representations and warranties set forth in the Credit
Agreement applicable to such Guarantor fully as though such Guarantor were a
party thereto, and such representations and warranties are incorporated herein
by this reference, mutatis mutandis; and (b) agrees and covenants (i) to do each
of the things set forth in the Credit Agreement that Parent and Borrower agree
and covenant to cause such Guarantor to do, and (ii) to not do each of the
things set forth in the Credit Agreement that Parent and Borrower agree and
covenant to cause such Guarantor not to do, in each case, fully as though such
Guarantor was a party thereto, and such agreements and covenants are
incorporated herein by this reference, mutatis mutandis.

[Signature page to follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

MONOTYPE IMAGING HOLDINGS INC.,

a Delaware corporation

By:  

/s/ Scott Landers

Title:   Chief Financial Officer

IMAGING HOLDINGS CORP,

a Delaware corporation

By:  

/s/ Scott Landers

Title:   Chief Financial Officer

LINOTYPE CORP.,

a Delaware corporation

By:  

/s/ Scott Landers

Title:   Chief Financial Officer

INTERNATIONAL TYPEFACE CORPORATION,

a New York corporation

By:  

/s/ Scott Landers

Title:   Chief Financial Officer

Signature Page To Guaranty



--------------------------------------------------------------------------------

ACCEPTED THIS 13th DAY OF JULY, 2011

 

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware corporation

By:  

/s/ David Sanchez

Title:   Director

Signature Page To Guaranty